Citation Nr: 0305285	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active service from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted service connection for bilateral 
hearing loss, effective May 27, 1997, and assigned a 
noncompensable rating, effective that same date.  

In January 1999, the Board remanded the claim for further 
development.

In a September 1996 statement, the veteran indicated that he 
was claiming service connection for a disability based on 
exposure to Agent Orange.  In a March 1998 letter, the RO 
provided the veteran with a list of the Agent Orange 
presumptive disorders, indicated that these were the only 
disorders for which service connection could be granted based 
on exposure to Agent Orange, and asked him to respond if he 
claimed service connection for any of those disorders.  In 
response, the veteran in a June 1998 statement requested an 
Agent Orange examination.

The United States Court of Appeals for the Federal Circuit 
(CAFC) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  In other words, a veteran can claim service 
connection for a disorder that is not an Agent Orange 
presumptive disorder.  This matter needs to be clarified to 
determine what disorder(s), if any, the veteran claims is a 
service-connected disorder based on exposure to Agent Orange.

Since this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Although the RO considered the veteran's claim under the 
Veterans Claims Assistance Act of 2000 (VCAA), and even 
though the RO sent the veteran a VCAA letter on the issue of 
service connection for tinnitus, the RO did not provide him 
with a letter regarding VA's duties to notify and assist 
under the VCAA as to the issue on appeal.  Therefore, the RO 
did not inform the veteran of the information and evidence 
necessary to substantiate his claim; his responsibilities, if 
any, for providing information and evidence; and which 
information and evidence VA would attempt to obtain on his 
behalf.  Since the veteran has not been properly notified and 
offered assistance under the VCAA as to the claimed 
disability at issue, there is a possibility that relevant 
evidence exists and needs to be obtained.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances. See 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2002).

Little or no RO development is such a matter.  See Chairman's 
Memorandum No. 01-02-01 (January 29, 2001).

Inasmuch as the case must be remanded for the RO to consider 
the veteran's claims under the VCAA and to comply with its 
duties to notify and assist, the RO will be asked to 
accomplish additional necessary development to include 
obtaining medical records and another VA examination.

Additionally, in his June and August 1998 VA Form 9's (the 
June 1998 VA Form 9 was accepted as a notice of disagreement 
because it was received prior to the issuance of the 
statement of the case on the issue on appeal), the veteran 
requested a Travel Board hearing.  In September 1998, the 
veteran indicated that he wanted a hearing at the RO before a 
Decision Review Officer (DRO) in lieu of a Travel Board 
hearing.  In November 1998, the veteran canceled his 
scheduled hearing before a DRO.  However, in April 2001, the 
veteran submitted photocopies of his June and August 1998 VA 
Form 9's wherein he requested a Travel Board hearing as noted 
above.  Accordingly, the matter of whether the veteran in 
fact does want a Travel Board hearing needs to be clarified.

In January 2001, the veteran filed a claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU), alleging that his service-
connected post-traumatic stress disorder (PTSD) prevented him 
from securing or following any substantially gainful 
occupation.

In a January 2002 rating decision, the RO denied the claim 
for a TDIU and a claim for a scheduler rating in excess of 70 
percent for PTSD.

In February 2002, the RO received a notice of disagreement 
(NOD) from the veteran on the issues in the January 2002 
rating decision.  

In response to a letter from the RO regarding the option of 
choosing the DRO process instead of the traditional appeal 
progress, the veteran in an April 2002 statement chose the 
DRO process.

In a September 2002 rating decision, a DRO granted the TDIU 
claim effective October 1, 2001, which the RO informed the 
veteran in a letter that this was a full grant of benefits 
sought on appeal.

It, however, was not a full grant of benefits sought on 
appeal because the DRO did not readjudicate the issue of 
whether the veteran was entitled to a schedular rating in 
excess of 70 percent for PTSD.  

Therefore, the issue of entitlement to a schedular rating in 
excess of 70 percent for PTSD remains pending, and the RO 
should have issued a statement of the case on that matter.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for hearing 
loss from 1996 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.

In any event, the RO should obtain all 
records from the VA Medical Center in 
Shreveport, Louisiana, from January to 
June 1996 and from March 2002 to the 
present, and the results of any 
audiological evaluations conducted at 
that facility on November 10, 1997, 
November 26, 1997, December 10, 1997, and 
March 27, 1998.  Also, the RO should 
again attempt to get the records of Dr. 
H.S. (initials) from 1985 to the present.

If the attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

4.  Following the above, the RO should 
arrange for an audiological examination 
of the veteran to determine the current 
severity of bilateral hearing loss. 

The claims file, a copy of the criteria 
of 38 C.F.R. § 4.85 (2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The current severity of bilateral hearing 
loss should specifically be determined by 
the use of controlled speech 
discrimination and puretone audiometry 
testing in accordance with 38 C.F.R. § 
4.85 (2002).  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

6.  The RO should contact the veteran and 
inform him that in April 2001 he 
submitted photocopies of his June and 
August 1998 VA Form 9's, which contain 
requests for a Travel Board hearing.  The 
RO should ask him whether he now wants a 
hearing, such as a Travel Board hearing, 
and if so, to clarify his intentions as 
to the type of hearing.  

The RO should schedule him for any 
requested hearing. 

In the event of a request for a hearing, 
the representative should be given an 
opportunity prior to the hearing to 
review the claims folder, and a 
reasonable period of time in which to 
submit a presentation on the veteran's 
behalf.  


Notice of the hearing should be sent to 
the veteran and service representative, a 
copy of which should be associated with 
the claims file.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.

7.  The RO should issue a statement of 
the case as to its denial of entitlement 
to a schedular rating in excess of 70 
percent for PTSD.  The veteran should be 
advised of the need to timely file a 
substantive appeal if he wishes appellate 
review.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement to an initial 
compensable rating for bilateral hearing 
loss under a broad interpretation of the 
applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2002); the old and the new rating 
criteria for hearing loss; and Fenderson 
v. West, 12 Vet. App. 119 (1999), as 
applicable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


